Name: Commission Regulation (EEC) No 1411/78 of 26 June 1978 amending for the 14th time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 170/34 Official Journal of the European Communities 27. 6 . 78 COMMISSION REGULATION (EEC) No 1411/78 of 26 June 1978 amending for the 14th time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice licences with a validity of up to 12 months, the current amount of this security has proved insufficient and should therefore be increased from 20 to 25 units of account per tonne ; whereas, however, where the application of the time limit results in a period of validity of nine months or less, the present amount of security appears adequate ; whereas, moreover, the security on advance fixed licences with a validity of five months should be increased to 10 units of account ; Whereas, in the case of export licences with a validity of over five months, the period for indicating the desti ­ nation on the licence, at present standing at three months, seems to have become an element of specula ­ tion ; whereas this period should be reduced to one month ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( 1 ), as last amended by Regulation (pEC) No 1 254/78 (2), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) No 2738/77 (4), provides that the export licence for certain products falling within heading No 11.07 of the Common Customs Tariff is valid until the end of the 1 1 th month following that of issue ; Whereas experience has shown that speculative use may be made of a long period of validity ; whereas, however, in accordance with international practice, a large proportion of delivery contracts are concluded for at least a year ; whereas, in order to enable malt exporters to continue to conclude such contracts, pro ­ vision should be made for a longer period of validity, provided that certain conditions are fulfilled, in parti ­ cular as regards the destination of the exports, the period within which the destination must be indicated on the export licence and the security to be lodged when licences are issued ; Whereas this long period of validity should not give rise to export commitments covering the new crop before the beginning of the barley harvest ; whereas a time limit should therefore be imposed on long validity licences issued before the month of July in the marketing year in question ; whereas such a time limit must take account inter alia of the fourth subpa ­ ragraph of Article 16 (4) of Regulation (EEC) No 2727/75, concerning the adjustment of the refunds on malt exported during the first two months of the cereal marketing year ; Whereas the security to be lodged when licences are issued must guarantee that the obligations under the licence are respected ; whereas, in the case of export HAS ADOPTED THIS REGULATION : Article 1 Article 9a ( 1 ) and (2) of Regulation (EEC) No 2042/75 is hereby amended to read as follows : ' 1 . By way of derogation from Article 9, the export licence for products falling within subhead ­ ings 1 1 .07 A I b), 11 .07 A II b) and 1 1 .07 B of the Common Customs Tariff, if requested in respect of an export to a zone defined in Annex II to Regulation (EEC) No 1124/77, shall be valid from the day of issue, within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until :  30 September of the current calendar year, in respect of licences issued from 1 January to 30 April ,  the end of the 11th month following that of issue, in respect of licences issued from 1 July to 31 October,  30 September of the following calendar year, in respect of licences issued from 1 November to 31 December. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 156, 14. 6 . 1978 , p. 1 . (J) OJ Nb L 213, 11 . 8 . 1975, p. 5 . (4) OJ No L 316, 10 . 12. 1977, p. 31 . 27. 6 . 78 Official Journal of the European Communities No L 170/35 In this case the destination shall be indicated in Section 13 of the licence, and the licence shall carry the obligation to export to the said destina ­ tion . Licences shall not be issued in pursuance of this Article 9a from 1 May to 30 June. 2. However, entry of the destination as referred to in paragraph 1 may be made after the licence is issued . In this case, it must be entered not later than one month from the day of issue of the licence within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75.' Article 2 Article 12 ( 1 ) (d) of Regulation (EEC) No 2042/75 is hereby amended to read as follows : (d) 8 units of account per tonne for export licences for products specified in Article 1 (d) of Regula ­ tion (EEC) No 2727/75 and in Article 1 of Regula ­ tion (EEC) No 1418/76, with the exception of products falling within heading No 11.07, and in respect of which the export refund or levy is fixed in advance ; (e) 10 units of account per tonne for products falling within heading No 11.07 in respect of which the export refund or levy is fixed in advance . However, in the case of licences issued in accor ­ dance with Article 9a, the security shall be :  20 units of account per tonne for licences issued from 1 January to 30 April ,  25 units of account per tonne for licences issued from 1 July to 31 December. In such case the security :  shall be forfeited if notification of one of the destinations referred to in Article 9a ( 1 ) has not been received within the time allowed in accordance with the provisions of the said Article,  shall be released, by way of derogation from Article 17 (2) of Regulation (EEC) No 193/75, only on production of proof that the product has reached its destination ; such proof shall be furnished in accordance with Article 11 ( 1 ) of Regulation (EEC) No 192/75.' Article 3 This Regulation shall enter into force on 1 July 1978 . It shall only apply to licences issued with effect from the day of its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1978 . For the Commission Finn GUNDELACH Vice-President